Case:21-13328-MER Doc#:105 Filed:08/11/21              Entered:08/11/21 16:35:36 Page1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  In re:                                                  Case No. 21-13328

  SUMMIT FAMILY RESTAURANTS INC.,                         Chapter 11

           Debtor.

           BSV LAMONT JCRS LLC’S LIST OF WITNESSES AND EXHIBITS FOR
                           AUGUST 25, 2021 HEARING


        Creditor, BSV Lamont JCRS LLC (“BSV”), through counsel, Fox Rothschild LLP, hereby
 designates the following witnesses and exhibits for the hearing set for August 25, 2021 at 10:00
 a.m. by Zoom video conference.

  Part 1 Witnesses

 BSV will call the following witnesses:

                     Witness name                             Nature of testimony
                      Terry Burka                Mr. Burka is an authorized representative of
                                                 BSV. Mr. Burka will testify regarding the
                                                 Lease between Debtor and BSV, the Lease
                                                 between BSV and Ross Dress for Less, Inc.,
                                                 Debtor’s closure of Casa Bonita, and the
                                                 impact on, and damages incurred by, BSV as a
                                                 result thereof, and any other facts relevant to
                                                 the the issues set for Hearing on August 25,
                                                 2021.

 BSV may call the following witnesses:

                     Witness name                             Nature of testimony
                     Lucas Aguilar               Mr. Aguilar is an authorized representative of
                                                 BSV, who manages properties in Colorado,
                                                 including the Shopping Center where Casa
                                                 Bonita is located. Mr. Aguilar may testify as to
                                                 his interactions with Debtor, Debtor’s closure
                                                 of Casa Bonita, and any other facts relevant to
                                                 the the issues set for Hearing on August 25,
                                                 2021.



 125033634.1
Case:21-13328-MER Doc#:105 Filed:08/11/21             Entered:08/11/21 16:35:36 Page2 of 5




                   Witness name                              Nature of testimony
                   Michael Jacoby               Mr. Jacoby is an authorized representative of
                                                BSV. Mr. Jacoby may testify regarding the
                                                Lease between Debtor and BSV, the Lease
                                                between BSV and Ross Dress for Less, Inc.,
                                                Debtor’s closure of Casa Bonita, and the
                                                impact on, and damages incurred by, BSV as a
                                                result thereof, and any other facts relevant to
                                                the the issues set for Hearing on August 25,
                                                2021.
                  Robert Wheaton                Mr. Wheaton is the CEO of Debtor. Mr.
                                                Wheaton may testify regarding the Lease
                                                between Debtor and BSV, Debtor’s closure of
                                                Casa Bonita, and any other facts relevant to
                                                the the issues set for Hearing on August 25,
                                                2021.
                    Ron Dowdy                   Mr. Dowdy is the Secretary and Treasurer of
                                                Debtor. Mr. Dowdy may testify regarding the
                                                Lease between Debtor and BSV, Debtor’s
                                                closure of Casa Bonita, and any other facts
                                                relevant to the the issues set for Hearing on
                                                August 25, 2021.

  Part 2 Exhibits

  Exhibit             Description            Offered Admitted        Additional comments
  number                                    (Yes/No) (Yes/No)      (electronic, video, paper,
                                                                              etc.)
      1        Shopping Center Lease
               dated September 12, 2014
     2         Redlined Shopping Center
               Lease
     3         Lease with Ross Dress for                         Confidential document – will
               Less, Inc. dated August 9,                        be provided subject to
               2016                                              agreement on a
                                                                 Confidentiality Order
     4         Notice of Reduced                                 Confidential document – will
               Occupancy Period dated                            be provided subject to
               December 7, 2020                                  agreement on a
                                                                 Confidentiality Order
     5         Ross Dress for Less Rent                          Confidential document – will
               Loss Worksheet                                    be provided subject to
                                                                 agreement on a
                                                                 Confidentiality Order


                                                2
 125033634.1
Case:21-13328-MER Doc#:105 Filed:08/11/21              Entered:08/11/21 16:35:36 Page3 of 5




  Exhibit             Description              Offered Admitted     Additional comments
  number                                      (Yes/No) (Yes/No)   (electronic, video, paper,
                                                                             etc.)
     6         Partner Loan Interest
               Worksheet
     7         Declaration of Covenants
               Imposing and Implementing
               the Lamar Station Plaza
               Public Improvements Fee
               dated April 1, 2016
     8         Liquidated Damages
               Calculation
     9         Executive Order D 2020
               003, dated March 11, 2020
     10        CDPHE PHO 20-22, dated
               March 16, 2020
     11        Executive Order D 2020
               079, dated May 25, 2020
     12        CDPHE Fourth Amended
               PHO 20-28
     13        Executive Order D 2020-
               091, dated June 1, 2020
     14        CDPHE Seventh Amended
               PHO 20-28, dated June 5,
               2020
     15        CDPHE PHO 20-35, dated
               September 15, 2020
     16        CDPHE PHO 20-36, dated
               November 2, 2020
     17        CDPHE PHO 20-38, dated
               April 15, 2021
     18        JCPH Amended PHO 21-
               001, dated April 20, 2021
               Without waiving any
               objections, any document or
               exhibit endorsed, listed, or
               utilized by any other party
               Without waiving any
               objections, any exhibit
               necessary for impeachment,
               foundation, or rebuttal
               purposes




                                                  3
 125033634.1
Case:21-13328-MER Doc#:105 Filed:08/11/21         Entered:08/11/21 16:35:36 Page4 of 5




 DATED this 11th day of August, 2021.   FOX ROTHSCHILD LLP

                                        /s/ Christopher J. Dawes
                                        Christopher J. Dawes, Esq., Atty. No. 33818
                                        1225 17th Street, Suite 2200
                                        Denver, CO 80202
                                        Phone: (303) 292-1200
                                        Fax: (303) 292-1300
                                        Email: cdawes@foxrothschild.com

                                        Heather L. Ries, Esq., Atty. No. 581933 (FL)
                                        777 South Flagler Drive
                                        Suite 1700 West Tower
                                        West Palm Beach, FL
                                        Phone: (561) 835-9600
                                        Fax: (561) 835-9602
                                        Email: hries@foxrothschild.com
                                        Attorneys for BSV Lamont JCRS, LLC




                                           4
 125033634.1
Case:21-13328-MER Doc#:105 Filed:08/11/21                Entered:08/11/21 16:35:36 Page5 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of August, 2021, I served a true and correct copy of
 the foregoing BSV LAMONT JCRS LLC’S LIST OF WITNESSES AND EXHIBITS FOR
 AUGUST 25, 2021 HEARING via CM/ECF on the following:

 Patrick F. Keery                                     Robert Samuel Boughner
 Keery McCue PLLC                                     U.S. Trustee
 6803 E. Main Street, Suite 1116                      1961 Stout Street, Suite 12-200
 Scottsdale, AZ 85251                                 Denver, CO 80294

 Jeffrey S. Brinen                                    Patty Chan
 Jonathan M. Dickey                                   Office of the U.S. Trustee
 Kutner Brinen Dickey Riley, P.C.                     230 North First Avenue, Suite 204
 1660 Lincoln Street, Suite 1720                      Phoenix, AZ 85003
 Denver, CO 80264
                                                      D. Lamar Hawkins
 Christopher C. Simpson                               Guidant Law Firm
 Osborn Maledon PA                                    402 E. Southern Avenue
 2929 North Central Avenue, 21st Floor                Tempe, AZ 85282
 Phoenix, AZ 85012
                                                      Matthew D. Skeen, Jr.
                                                      217 East 7th Avenue
                                                      Denver, CO 80203

 And via first-class, United States mail, postage prepaid, addressed to the following:

 Summit Family Restaurants Inc.
 4340 East Indian School Road, Suite 21-305
 Phoenix, AZ 85018
                                                              /s/ Rhonda A. Hanshe
                                                              for Fox Rothschild LLP




                                                  5
 125033634.1
